                                           CLERK’S MINUTE SHEET
                                  IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                        Before the Honorable John F. Robbenhaar
                                        Motion to Modify Conditions of Release
Case Number:              19cr4439 JB                          UNITED STATES vs. Perez
Hearing Date:             12/23/2019                           Time In and Out:           9:37 a.m./9:41 a.m.
Courtroom Deputy:         K. Hernandez de Sepulveda            Courtroom:                 Chama
Defendant:                Joseph M. Perez                      Defendant’s Counsel:       Joe Romero, Jr.
AUSA:                     Paul Spiers                          Pretrial/Probation:        D. Ramos
Interpreter:              N/A
Proceedings
☐     Defendant waives Detention Hearing
☒     Defendant requests release to 3rd party custodian
☒     Government does not object
Custody Status
☐     Defendant
      Conditions of release previously imposed remain in
☒     effect with modifications as stated on the record.
Other Ruling
      Counsel enters their appearances for the record. Court addresses Counsel as to the motion to modify conditions of
      release that was filed on 12/08/2019. Government does not oppose Defendant’s motion. Court conditionally grants
      motion pending the third-party custodian is properly vetted and approved. Pretrial addresses Court and does not oppose
      Defendant’s motion. Court adjourned.
☒
